           Case 8:20-cv-00513-TJS Document 50 Filed 06/09/21 Page 1 of 22



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

 LENDELL JAMES DEVELOPMENT                         *
 GROUP, LLC, et al.,
                                                   *
           Plaintiffs,
                                                   *           Case No. TJS-20-513
 v.
                                                   *
 GREGORY L. PRICE, et al.,
                                                   *
           Defendants.
                               *       *       *       *      *       *

                                   MEMORANDUM OPINION

       This case arises out of a Maryland developer’s unsuccessful attempt to purchase real

property for development in Ohio. Plaintiffs Lendell James Development Group, LLC (“LJDG”)

and Justin Grubby brought this case against Defendants Gregory L. Price and Price Custom

Homes, LLC (“PCH”) to recover damages that resulted from the Defendants’ alleged interference

with the Plaintiffs’ attempt to purchase the real estate.1 ECF No. 39. The parties’ cross-motions

for summary judgment are now pending before the Court. Having considered the parties’

submissions (ECF Nos. 41, 42, 43, 44, 45, 46, 47 & 48), I find that a hearing is unnecessary. See

Loc. R. 105.6. For the following reasons, the Plaintiffs’ Motion (ECF No. 41) will be denied and

the Defendants’ Cross-Motion (ECF No. 42) will be granted in part and denied in part.2




       1
         In accordance with 28 U.S.C. § 636(c), all parties have voluntarily consented to have a
magistrate judge conduct all further proceedings in this case, including trial and entry of final
judgment, and conduct all post-judgment proceedings, with direct review by the Fourth Circuit
Court of Appeals, if an appeal is filed. ECF No. 18.
       2
         The Plaintiffs’ “Motion to Strike Exhibit 1 to Their Opposition to Defendants’ Cross-
Motion for Summary Judgment and to Substitute Corrected Exhibit 1” (ECF No. 47) will be
granted. The Plaintiffs mistakenly attached the wrong signature page to the affidavit appended to
their Motion for Partial Summary Judgment. The only difference between the affidavit that was
mistakenly filed and the affidavit that the Plaintiffs wish to substitute is the name and signature on
         Case 8:20-cv-00513-TJS Document 50 Filed 06/09/21 Page 2 of 22



I.      Background

        Unless noted otherwise, the following facts are not in dispute. LJDG is a Maryland limited

liability company owned by Grubby. In March 2019, LJDG entered into a purchase and sales

agreement (“Sales Contract”) with Wolfinger Family Farms, LLC (“Wolfinger”) for the purchase

of 160 acres of unimproved real property (“Property”) located in Fairfield County, Ohio.3 ECF

No. 39 ¶ 9. LJDG intended to develop over 60 single-family homes on the Property. Id. ¶ 12. The

Sales Contract provided that LJDG had a period of time to perform a feasibility study if it elected

to do so, and that the settlement date would be within 60 days of the expiration of the deadline to

complete the feasibility study, and in any event no later than December 31, 2019. ECF No. 41-2

at 1-2. If the settlement did not proceed by December 31, 2019, the Sales Contract was to be

terminated. Id. at 2.

        After entering into the Sales Contract, LJDG and Grubby “expended substantial time and

resources . . . investigating and analyzing development opportunities for the Property.” ECF No.

39 ¶ 12. Grubby was introduced to Price, who was already familiar with the Property,4 and the two

discussed “the possibility of working together in some fashion related to the development of the

Property.” Id. ¶¶ 13-14. In furtherance of Grubby and Price’s joint interest in developing the

Property, the two entered into a “Real Estate Non-Disclosure Agreement” (“NDA”). ECF No. 41-

3.



the signature page. The Defendants oppose the Plaintiffs motion on grounds that are entirely
without merit. The interests of justice require that the Plaintiffs’ Motion (ECF No. 47) be granted.
         3
           LJDG was registered as a Maryland limited liability corporation on May 23, 2019, when
it filed its articles of organization with the State. See ECF Nos. 45 at 5; 45-1 at 1. As discussed
below, the Defendants argue that LJDG cannot rely on actions it took before it was legally formed
to bind the Defendants to any contract. The issue of whether LJDG was capable of entering into
the Sales Contract is not at issue in this lawsuit.
         4
           Before the Plaintiffs entered into the Sales Contract with Wolfinger, Price had discussed
purchasing the Property from Wolfinger. See ECF Nos. 43 at 21; 43-16 at 22.

                                                 2
         Case 8:20-cv-00513-TJS Document 50 Filed 06/09/21 Page 3 of 22



       In pertinent part, the NDA provides that its purpose is to allow Price and his company,

PCH, “to properly evaluate a possible acquisition or investment of” the Property. Id. at 1. The

NDA states that in consideration of LJDG providing “disclosure of confidential and proprietary

information” to Price and PCH, they would maintain the confidentiality of the information. Id. at

1-2. The NDA defines “Confidential Information” to include “all technical, marketing, financial

and other business information and material that is confidential and proprietary,” regardless of its

form. Id. at 1. The NDA excludes four categories from this definition: (1) information that was in

Price or PCH’s possession before its disclosure by LJDG; (2) information that became public

through no act or breach by Price or PCH; (3) information received by Price or PCH from a third

party who was not bound by a confidentiality agreement; and (4) information that has been

“developed by” Price or PCH, or by a third party, “without any use of, reliance on, or reference to

any Confidential Information.” Id. The NDA further provides that Price and PCH return or destroy

all Confidential Information at the “conclusion of nay negotiation, agreement or transaction

relating to the Property,” upon termination of the NDA, or at the request of LJDG. Id.

       In addition to the restrictions the NDA placed on Price and PCH’s use of Confidential

Information, it prohibited Price and PCH from contacting or “enter[ing] into any discussion” with

“any of the Property’s employees, suppliers, customers, or tenants” without the express written

permission of LJDG. Id. at 3. The NDA defines the “Property” as the “Parcel No. 008-00318-00 :

6814 Brandt Road NW and Parcel No. 008-00351-00: 6812 Brandt Road NW, Bloom Township,

Fairfield County, Ohio.” Id. at 1. The NDA does not mention Wolfinger or its managing members,

Andrew and Leslie Wolfinger.

       The NDA contains an integration clause (“This Agreement sets forth the entire

understanding and agreement between the parties . . . .”); a choice-of-law clause (“This Agreement




                                                 3
           Case 8:20-cv-00513-TJS Document 50 Filed 06/09/21 Page 4 of 22



will be governed and construed in accordance with the laws of the State of Maryland . . . .”); and

a severability clause (“If any provision of this Agreement is held to be illegal, invalid or

unenforceable, such provision shall be eliminated or limited to the minimum extent such that the .

. . the remaining provisions will not be affected or impaired.”). Id. at 2-3. The NDA states that its

“Effective Date” is May 20, 2019. Id. at 1. The NDA was signed by Grubby on June 24, 2019, and

by Price on July 3, 2019. Id. at 3.

       Under the protection of the NDA, LJDG disclosed to Price and PCH purportedly

Confidential Information concerning its plans for acquiring and developing the Property, including

a copy of the Sales Contract, construction and engineering reports, testing and feasibility reports,

financial projections, and plans for the subdivision of lots and obtaining local government

approval. ECF No. 39 ¶¶ 20-21. LJDG “expended significant cost, expenses, and resources” in

connection with the information it shared with Price and PCH. Id. ¶¶ 22-23.

       In early December 2019, LJDG attempted to extend the agreed-upon settlement date for

the purchase of the Property because an application was still pending local government approval.

Id. ¶ 28. Without local government approval of this application, LJDG would be unable to obtain

the necessary financing to buy the Property. Id. ¶ 29. And without the necessary financing, LJDG

would be unable to fulfill its obligations under the Sales Contract. See ECF No. 41 at 9 n.2.

Wolfinger did not agree to LJDG’s proposed terms to extend the settlement date.5 As a result,

LJDG did not complete the purchase and the Sales Contract was terminated. ECF No. 39 ¶¶ 30-

31. After LJDG’s purchase of the Property fell through, Price and his business partner, Robert

Seaton, formed a new entity (Price-Seaton, LLC) and purchased the Property directly from

Wolfinger. Id. ¶ 42.



       5
           The settlement date had already been extended multiple times. ECF No. 43 at 10.

                                                 4
         Case 8:20-cv-00513-TJS Document 50 Filed 06/09/21 Page 5 of 22



        The following facts are in dispute. The Plaintiffs allege that after the Sales Contract was

terminated they discovered that Price “had been engaging in secret back-channel communications”

with Wolfinger. Id. ¶ 32. The Plaintiffs allege that Price engaged in these communications in an

attempt to purchase the Property directly from Wolfinger, cutting out LJDG from the transaction.

Id. ¶ 36. But even while Price engaged in talks with Wolfinger to buy the Property, he continued

to communicate with LJDG, feigning interest in a deal with LJDG. Id. ¶ 38. The Plaintiffs allege

that Price’s communications with Wolfinger violated the NDA and “improperly influenced”

Wolfinger’s decision regarding whether to extend the settlement date under the Sales Contract. Id.

¶ 41.

        The Plaintiffs allege that the Defendants used Confidential Information in connection with

Price-Seaton, LLC’s purchase and development of the Property, in violation of the NDA. Id. ¶¶

43-44. The Plaintiffs also assert that Price and PCH have refused to reimburse them for the

expenses LJDG incurred in connection with its attempt to purchase the Property, and that Price

and PCH have been unjustly enriched through their conduct. Id. ¶¶ 50-52.

        Plaintiffs filed this lawsuit against the Defendants on February 26, 2020. ECF No. 1.

Discovery has been completed. See ECF No. 35. The parties’ cross-motions for summary judgment

(ECF No. 41 & 42) have been fully briefed and are ripe for ruling.

II.     Discussion

        A.     Legal Standard

        “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). The burden is on the moving party to demonstrate the absence of any genuine dispute

of material fact. Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970). If sufficient evidence




                                                 5
         Case 8:20-cv-00513-TJS Document 50 Filed 06/09/21 Page 6 of 22



exists for a reasonable jury to render a verdict in favor of the party opposing the motion, then a

genuine dispute of material fact is presented and summary judgment should be denied. See

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). However, the “mere existence of a

scintilla of evidence in support of the [opposing party’s] position” is insufficient to defeat a motion

for summary judgment. Id. at 252.

       The facts themselves, and the inferences to be drawn from the underlying facts, must be

viewed in the light most favorable to the opposing party. Scott v. Harris, 550 U.S. 372, 378 (2007);

Iko v. Shreve, 535 F.3d 225, 230 (4th Cir. 2008). When reviewing cross-motions for summary

judgment, each motion is to “be considered individually, and the facts relevant to each must be

viewed in the light most favorable to the non-movant.” Mellen v. Bunting, 327 F.3d 355, 363 (4th

Cir. 2003). A party may not rest upon the mere allegations or denials of its pleading but instead

must cite to “particular parts of materials in the record” or “show[] that the materials cited do not

establish the absence or presence of a genuine dispute, or that an adverse party cannot produce

admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1). Supporting and opposing

affidavits are to be made on personal knowledge, contain such facts as would be admissible in

evidence, and show affirmatively the competence of the affiant to testify to the matters stated in

the affidavit. Fed. R. Civ. P. 56(c)(4).

       B.      Plaintiffs’ Motion for Summary Judgment

       The Plaintiffs move for summary judgment as to liability on their claim for breach of

contract (Count I of the Second Amended Complaint, ECF No. 39). ECF No. 41. “To prevail in

an action for breach of contract, a plaintiff must prove that the defendant owed the plaintiff a




                                                  6
            Case 8:20-cv-00513-TJS Document 50 Filed 06/09/21 Page 7 of 22



contractual obligation and that the defendant breached that obligation.”6 Taylor v. NationsBank,

N.A., 365 Md. 166, 175 (2001). When interpreting contracts, “the clear and unambiguous language

of an agreement will not give way to what the parties thought the agreement meant or intended it

to mean; where a contract is plain and unambiguous, there is no room for construction, and it must

be presumed that the parties meant what they expressed.” Bd. of Trustees of State Colleges v.

Sherman, 280 Md. 373, 380 (1977). A contracting party is not bound merely by the assumptions

or beliefs of the other contracting party, but is instead bound by the contract itself. Gill v. Computer

Equip. Corp., 266 Md. 170, 179 (1972).

        To establish the existence of a valid contract, a plaintiff must show (1) an unrevoked offer

made by one party and accepted by the other; (2) mutual assent by the parties to the material terms

of the agreement; and (3) consideration. County Comm’rs v. Forty West Builders, Inc., 178 Md.

App. 328, 377 (2008). Consideration is “a benefit to the promisor or a detriment to the promisee.”

Harford Cty. v. Town of Bel Air, 348 Md. 363, 382 (1998). It “necessitates that ‘a performance or

a return promise must be bargained for.’” Chernick v. Chernick, 327 Md. 470, 479 (1992) (quoting

Restatement (Second) of Contracts § 71 (1981)). A performance is bargained for if it is sought by

the promisor in exchange for his promise and is given by the promisee in exchange for that

promise. Forbearance to exercise a right or pursue a claim, or an agreement to forbear, constitutes

sufficient consideration to support a promise or agreement. Id. (internal quotation marks and

citations omitted).

        The Plaintiffs argue that they are entitled to summary judgment as to liability on their

breach of contract claim because the evidence is undisputed that the Defendants “materially




        6
         Consistent with the choice-of-law clause of the NDA and the parties’ briefs, the Court
will apply Maryland law.

                                                   7
         Case 8:20-cv-00513-TJS Document 50 Filed 06/09/21 Page 8 of 22



breached the NDA by engaging in secret back channel negotiations directly with [Wolfinger] to

buy the Property that was then under contract by LJDG.” ECF No. 41 at 19. In support of their

argument, the Plaintiffs point to uncontroverted evidence that Price communicated with Wolfinger

about the Property while the NDA was in effect, and that he did so without permission from LJDG.

As a result of these communications, the Plaintiffs’ bargaining power with Wolfinger was

compromised. Id. at 20.

       The Plaintiffs have two theories for their argument. The simpler theory, and the one that

the Plaintiffs chiefly rely on, is that the Defendants’ mere contact with Wolfinger was a violation

of the NDA. Because the Defendants did not have the permission of LJDG to communicate with

Wolfinger, the Plaintiffs argue, any contact that the Defendants had with him amounted to a breach

of contract. The second theory is that the Defendants breached the NDA by making use of

Confidential Information in their communications with Wolfinger. The Plaintiffs have failed to

show that they are entitled to judgment as a matter of law on either of these theories.

       Regarding the Plaintiffs’ principal theory, the Court finds that the NDA did not prohibit

the Defendants from merely communicating with Wolfinger. The NDA provides, in pertinent part:

       Article I: The Property
       In order to allow the Buyer [defined in part as “Greg Price – Price Custom Homes”]
       to properly evaluate a possible acquisition or investment of Parcel No. 008-00318-
       00 : 6814 Brandt Road NW and Parcel No. 008-00351-00: 6812 Brandt Road
       NW, Bloom Township, Fairfield County, Ohio (hereinafter known as the
       “Property”), the Seller [defined as Lendell James Development Group, LLC] will
       furnish the Buyer with confidential and proprietary information. The Buyer shows
       genuine interest in the Property and understands and acknowledges the sensitive
       nature of the confidential information.

       Article V: General Provisions

       ***




                                                 8
           Case 8:20-cv-00513-TJS Document 50 Filed 06/09/21 Page 9 of 22



       D. Contact. Buyer shall not contact any of the Property’s employees, suppliers,
       customers or tenants, nor enter into any discussion with the above-mentioned, at
       the Property without the express written permission of the Seller.

ECF No. 41-3 at 1, 3 (emphasis in original).

       The Plaintiffs argue that the NDA prohibited Price from communicating directly with

Wolfinger without LJDG’s permission. ECF No. 41 at 21. This reading of the no-contact provision

is contrary to the plain, unambiguous meaning of the NDA. The NDA does not prohibit the

Defendants from direct contact with the Property’s owner (Wolfinger); it prohibits contact with

“the Property’s employees, suppliers, customers or tenants.” ECF No. 41-3 at 3. The word “owner”

is not included in the NDA’s no-contact provision. The Plaintiffs have not submitted any evidence

that Wolfinger or his company were employees, suppliers, customers, or tenants of the Property.7

Because the NDA did not prohibit the Defendants from merely communicating with Wolfinger or

his company, the Plaintiffs have failed to establish that the Defendants breached the NDA by

communicating with Wolfinger.

       The Plaintiffs point to evidence that Price thought the NDA prohibited him from contacting

Wolfinger without LJDG’s permission.8 ECF No. 44 at 10. But Price’s subjective interpretation of

the NDA is of no moment when the language of the no-contact provision is unambiguous. Sy-Lene

of Washington, Inc. v. Starwood Urb. Retail II, LLC, 376 Md. 157, 167 (2003) (explaining that

because Maryland follows the law of objective contract interpretation, a “contract’s unambiguous

language will not give way to what the parties thought the contract meant or intended it to mean




       7
         There is mention of a residence (defined as a “Retained Lot” in the Sales Contract) that
was located on the Property, but it appears that neither Wolfinger nor his company resided there,
so they would not qualify as “tenants” of the Property. See ECF Nos. 41 at 9, 41-1 at 3; 41-2 at 1
& 43-16 at 14.
       8
         The Defendants dispute the Plaintiffs’ interpretation of Price’s deposition testimony. ECF
No. 46 at 7-8. This dispute is immaterial to the resolution of the Plaintiffs’ Motion.

                                                9
         Case 8:20-cv-00513-TJS Document 50 Filed 06/09/21 Page 10 of 22



at the time of execution; rather, if a written contract is susceptible of a clear, unambiguous and

definite understanding . . . its construction is for the court to determine.”) (internal quotation marks

omitted). The Plaintiffs also argue that the “clear intent” of the no-contact provision was “to

preclude Defendants from communicating with the owner of the subject property.” ECF No. 44 at

10. This may be what the parties had in mind when they signed the NDA, but it is not what is

reflected in the unambiguous language of the no-contact provision. Auction & Est.

Representatives, Inc. v. Ashton, 354 Md. 333, 340 (1999) (“[T]he clear and unambiguous language

of an agreement will not give way to what the parties thought the agreement meant or was intended

to mean.”). The terms of the no-contact provision are clear and unambiguous. The NDA prohibited

the Defendants from contacting four categories of people, but it did not prohibit the Defendants

from contacting the Property’s owners.

        The Plaintiffs are also not entitled to summary judgment based on their theory that the

Defendants improperly used Confidential Information in their communications with Wolfinger

because the facts on this point are disputed. ECF No. 44 at 14-19. Because genuine issues of

material fact are in dispute regarding whether the Defendants used confidential information in

violation of the NDA, the Plaintiffs are not entitled to summary judgment as to liability based on

this theory.

        Accordingly, the Plaintiffs have failed to establish that they are entitled to judgment as a

matter of law as to liability on the breach of contract claim. The Plaintiffs’ Motion for Partial

Summary Judgment (ECF No. 41) will be denied.




                                                  10
           Case 8:20-cv-00513-TJS Document 50 Filed 06/09/21 Page 11 of 22



       C.       The Defendants’ Cross-Motion for Summary Judgment

       The Defendants move for summary judgment as to all of the Plaintiffs’ claims. ECF Nos.

42 & 43.9

                1.    Breach of Contract

       The Defendants present a number of arguments as to why they are entitled to summary

judgment on the Plaintiffs’ breach of contract claim (ECF No. 43 at 13-17). None of the arguments

have merit.

       The Defendants argue that LJDG did not exist as of the effective date of the NDA, so the

NDA cannot be binding on the Defendants. Id. at 13. The Defendants are correct that LJDG was

registered with the State of Maryland on May 23, 2019, three days after the NDA’s stated effective

date. But the NDA was not signed by the parties until June 24, 2019, and July 3, 2019, well after

LJDG was registered with the State. LJDG was a valid legal entity at the time the parties entered

into the NDA. Even assuming that the NDA’s effective date of May 23, 2019, is unenforceable,

the NDA contains a severability clause that operates to prevent avoidance of the entire contract if

one provision (e.g., the effective date) is found to be unenforceable. And to the extent that the

effective date of the NDA is ambiguous after severing this clause from the contract, the Court may

look to parol evidence to determine when the parties intended the NDA to become effective. See

Canaras v. Lift Truck Servs., Inc., 272 Md. 337, 348 (1974). This evidence indicates that, at the

latest, the parties intended the NDA to become effective on July 3, 2019, when it was signed by

both parties.




       9
         The main document filed at ECF No. 42 is the same as the main document filed at ECF
No. 43, but the filing at ECF No. 43 includes attachments.

                                                11
          Case 8:20-cv-00513-TJS Document 50 Filed 06/09/21 Page 12 of 22



        The Defendants also argue, as best as the Court can discern, that the NDA cannot be

enforced because it is unfair. Id. at 14-15. For a contract to be declared invalid as unconscionable

there must be a showing of both procedural and substantive unconscionability. Freedman v.

Comcast Corp., 190 Md. App. 179, 207-208 (2010). The Defendants have not made the showing

necessary to permit the Court to find that the NDA is both procedurally and substantively

unconscionable. Furthermore, the Defendants have not cited any authority to support their

argument that a contract may be declared invalid simply because one party subjectively believes

it is unfair.

        The Defendants argue that the NDA is void for lack of consideration. ECF No. 43 at 16-

17. This argument is without merit. “In Maryland either detriment to the promisor or benefit to the

promisee is sufficient valuable consideration to support a contract.” Shimp v. Shimp, 287 Md. 372,

385 (1980). “[M]utual promises in each of which the promisor undertakes some act or forbearance

that will be, or apparently may be detrimental to the promisor or beneficial to the promisee, and

neither of which is rendered void by any rule of law other than that relating to consideration, are

sufficient consideration for one another.” Id. at 386 (quoting Hercules Powder Co. v. Harry T.

Campbell Sons Co., 156 Md. 346, 365 (1929)). The NDA specifically provides that LJDG would

provide Confidential Information to the Defendants in exchange for the Defendants’ agreement to

abide by the terms of the NDA. This is valid consideration for the NDA to be an enforceable

contract.

        The Defendants argue that they are entitled to summary judgment on the breach of contract

claim “because no confidential information existed.” ECF No. 43 at 17-21. They note that the

NDA “places no limitations on the right to LJDG to disclose ‘confidential’ information to third

parties.” Id. at 17. The Defendants reason that once Confidential Information is shared with third




                                                12
        Case 8:20-cv-00513-TJS Document 50 Filed 06/09/21 Page 13 of 22



parties not covered by the NDA, “that information is immediately deemed public information.” Id.

The Defendants assert that Grubby “repeatedly” shared the Plaintiffs’ Confidential Information

with third parties not bound by the NDA, rendering all of the Confidential Information publicly

available. Id. at 18. The Defendants also point to other factors that indicate that the Plaintiffs’

Confidential Information was actually publicly available, and not protected from disclosure by the

NDA: (1) some information was publicly filed with the local government or otherwise mirrored

information that the Defendants were in possession of prior to signing the NDA; (2) the Plaintiffs

shared Confidential Information with third parties not bound by the NDA, who in turn shared the

information with others; (3) the Plaintiffs took no steps to protect the secrecy of their Confidential

Information and freely exchanged the information over means that were not encrypted or otherwise

secure; (4) the Plaintiffs’ Confidential Information was limited in value; (5) the Plaintiffs did not

incur significant expenses in obtaining or creating the Confidential Information; and (6) the

Plaintiffs’ Confidential Information could be easily replicated using standard practices of the

construction and development industries. Id. at 18-20. Finally, the Defendants argue that “Mr.

Price did not use any information that was obtained from LJDG in his communications with Mr.

Wolfinger.” Id. at 21.

       The facts regarding the existence of Confidential Information and what the Defendants did

with it are in dispute. See ECF No. 44 at 14-19. The Plaintiffs acknowledge that some documents

provided to the Defendants were also filed with the local government, but they claim that others

were not. Id. at 14. The Plaintiffs also note that the “only specific individuals identified by

Defendants as having allegedly received Confidential Information from LJDG are LJDG’s own

agents,” and that other information shared with “other builders/investors” did not include

“information such as acquisition pricing, construction and development costs, per-lot profit




                                                 13
        Case 8:20-cv-00513-TJS Document 50 Filed 06/09/21 Page 14 of 22



margins, and other confidential financial projections,” which was confidential and provided to the

Defendants. Id. at 15-16. As to the Defendants’ other arguments (regarding the limited value and

easy replicability of the Confidential Information and whether the information was used by the

Defendants in connection with their communications with Wolfinger), the Court notes that it

cannot make factual determinations on summary judgment. For these reasons, the Court finds that

there are material disputes of fact that preclude the Court for awarding summary judgment to the

Defendants on the Plaintiffs’ breach of contract claim. And to the extent that certain facts are not

in dispute, the Court finds that the Defendants have failed to show that they are entitled to judgment

as a matter of law.

               2.      Tortious Interference

       The Defendants argue that they are entitled to summary judgment on the Plaintiffs’ claims

for intentional interference with economic advantage (Count III) and tortious interference with

contract (Count IV). ECF No. 43 at 22-24. The tort of intentional interference with contractual or

business relations is “well-established in Maryland,” Macklin v. Robert Logan Assocs., 334 Md.

287, 296 (1994), and “arises only out of the relationships between three parties, the parties to a

contract or other economic relationship (P and T) and the interferer (D).” K & K Mgmt., Inc. v.

Lee, 316 Md. 137, 154 (1989). The tort has “two general manifestations.” Macklin, 334 Md. at

297. The first manifestation is often described as “‘inducing the breach of an existing contract,’”

and the second, “‘more broadly,’” constitutes “‘maliciously or wrongfully interfering with

economic relationships in the absence of a breach of contract.’” Blondell v. Littlepage, 413 Md.

96, 125 (2010) (citation omitted); Webb v. Green Tree Servicing, LLC, No. ELH-11-2105, 2011

WL 6141464, at *4 (D. Md. Dec. 9, 2011).




                                                 14
         Case 8:20-cv-00513-TJS Document 50 Filed 06/09/21 Page 15 of 22



       The Maryland Court of Appeals has explained: “While the two manifestations of the tort

share an underlying rationale, i.e., ‘under certain circumstances, a party is liable if he interferes

with and damages another in his business or occupation,’ they differ in their tolerance of

interference.” Macklin, 334 Md. at 298; Webb, 2011 WL 6141464, at *4. Under the first scenario,

“where a contract between two parties exists, the circumstances in which a third party has a right

to interfere with the performance of that contract are more narrowly restricted.” Natural Design,

Inc. v. Rouse Co., 302 Md. 47, 69 (1984). “A broader right to interfere with economic relations

exists” under the second scenario, “where no contract or a contract terminable at will is involved.”

Id. at 69-70.

       A claim of tortious interference with an existing contract has five required elements: “(1)

existence of a contract between plaintiff and a third party; (2) defendant’s knowledge of that

contract; (3) defendant’s intentional interference with that contract; (4) breach of that contract by

the third party; and (5) resulting damages to the plaintiff.” Coastal Lab’ys, Inc. v. Jolly, No. CV

RDB-20-2227, 2020 WL 6874332, at *13 (D. Md. Nov. 23, 2020). Intent can be proven “by

showing that the defendant intentionally induced the breach or termination of the contract in order

to harm the plaintiff or to benefit the defendant at the expense of the plaintiff.” Macklin, 334 Md.

at 301; Sensormatic Sec. Corp. v. Sensormatic Elecs. Corp., No. DKC-2002-1565, 2007 WL

9782461, at *3 (D. Md. Sept. 17, 2007). “A defendant has not induced a breach of contract under

a tortious interference theory when the third party . . . has already repudiated the contract in

advance of the alleged inducement[,] because the defendant’s conduct could not have induced the

breach under these circumstances.” Sensormatic, 2007 WL 9782461, at *4 (citing Prudential Real

Estate Affiliates, Inc. v. Long & Foster Real Estate Inc., 208 F.3d 210, at *6 (4th Cir. Mar. 6, 2000)

(unpublished table opinion)).




                                                 15
        Case 8:20-cv-00513-TJS Document 50 Filed 06/09/21 Page 16 of 22



       The Defendants argue that the evidence is undisputed that the “Sales Contract between Mr.

Wolfinger and LJDG failed due to LJDG’s unilateral termination of the contract, LJDG’s financial

issues and LJDG’s extensions and delayed closing.” ECF No. 43 at 23. In addition, the Defendants

argue, there is no evidence that they “interfered with or made the Sales Contract between Mr.

Wolfinger and LJDG impossible to perform.” Id. The Defendants note that Price “encouraged Mr.

Wolfinger to fulfill the Sales Contract with LJDG,” and only stated he would be interested in the

property if the Sales Contract “fell through.” Id.

       The Plaintiffs point to evidence that Price feigned interest in negotiating a deal with LJDG

in order to “string it along” so that he could negotiate a separate, secret agreement with Wolfinger

to acquire the Property. ECF No. 44 at 21-22. By doing so, the Plaintiffs argue, Price “undermined

LJDG’s bargaining power in negotiations with [Wolfinger] for an extension of the settlement

date.” Id. at 22. And evidence of Price’s “initial denials and cover up is further indicia that [the

Defendants’] actions were deliberate and malicious.” Id.

       It is undisputed that LJDG terminated the Sales Contract with Wolfinger because it was

unable to secure financing on time. ECF No. 41 at 8-10. It may be, as the Plaintiffs argue, that one

of the reasons Wolfinger did not agree to extend the settlement date was that he knew that Price

also wanted to purchase the Property. But Wolfinger did not terminate or breach the Sales Contract;

LJDG did. For this reason, this case is unlike Lake Shore Investors v. Rite Aid Corp., 67 Md. App.

743 (1985), which both parties cite in their briefs. In Lake Shore, a contract between the plaintiff

and a third party was terminated by the third party due to the defendant Rite Aid’s interference

with that contract. Here, in contrast, the Sales Contract was terminated by LJDG. LJDG terminated

the contract because it could not secure the necessary financing to purchase the Property by the

settlement date. ECF No. 41 at 9. LJDG’s inability to secure the necessary financing on time was




                                                 16
         Case 8:20-cv-00513-TJS Document 50 Filed 06/09/21 Page 17 of 22



caused by a delay in the local government’s approval of the final plat that LJDG had submitted for

its development of the Property. There is no suggestion that the Defendants caused the local

government to delay final plat approval. And there is no evidence that the Defendants somehow

caused LJDG to breach the Sales Contract or that they made performance under the contract

impossible. Without the necessary financing, LJDG’s only options were to extend the settlement

date (a contract modification to which Wolfinger would not agree, at least on LJDG’s terms, see

ECF No. 41-10 at 1-2) or to terminate the contract.

       The Court does not hold, as the Defendants argue, that a tortious interference with contract

claim can never lie where a plaintiff is the party to breach or withdraw from the contract. Judge

Hollander addressed such a case in Webb, 2011 WL 6141464, at *4. In Webb, unlike this case, the

plaintiff’s withdrawal from the contract at issue was caused by the defendant’s misconduct

(unlawfully threatening to remove the plaintiff’s tenant’s possessions from their residence without

legal process). Here, the uncontroverted evidence is that the Plaintiffs terminated the Sales

Contract because they were unable to secure the necessary financing by the agreed-upon settlement

date. The Defendants’ conduct had nothing to do with the Plaintiffs’ ability to secure financing. It

may be, as the Plaintiffs argue, that Wolfinger was unwilling to extend the settlement date because

the Defendants had indicated their willingness to purchase the Property. But to the extent that the

Defendants contributed to Wolfinger’s inflexibility (this point is in dispute), it was only in relation

to a potential modification of the Sales Contract. There is no evidence that the Defendants

interfered with the Plaintiffs’ ability to secure financing to purchase the Property by the agreed

settlement date. This is what caused the Plaintiffs to terminate the Sales Contract. As such, the

Plaintiffs’ claim for tortious interference with contract is not viable. The Defendants are entitled

to summary judgment on the Plaintiffs’ claim for tortious interference with contract (Count IV).




                                                  17
        Case 8:20-cv-00513-TJS Document 50 Filed 06/09/21 Page 18 of 22



       The Defendants are also entitled to summary judgment on the Plaintiffs’ claim for tortious

interference with economic advantage. “Under Maryland law, the elements of the tort of wrongful

interference with contractual or business relationships are (1) intentional and wilful acts; (2)

calculated to cause damage to the plaintiffs in their lawful business; (3) done with the unlawful

purpose to cause such damage and loss, without right or justifiable cause on the part of the

defendants (which constitutes malice) and (4) actual damage and loss resulting.” Ultrasound

Imaging Corp. v. Am. Soc’y of Breast Surgeons, 358 F. Supp. 2d 475, 481 (D. Md. 2005) (internal

quotation marks and modification omitted) (citing Lyon v. Campbell, 120 Md. App. 412 (1998)

and Willner v. Silverman, 109 Md. 341 (1909)). “For conduct to be actionable under this theory of

tortious interference the defendant’s conduct must be independently wrongful or unlawful, quite

apart from its effect on the plaintiff’s business relationships.” Ultrasound Imaging, 358 F. Supp.

2d at 481 (internal quotation marks omitted) (citing Alexander v. Evander, 336 Md. 635 (1994)).

Maryland’s Court of Appeals has provided an illustrative list of “the types of wrongful or unlawful

acts that could form the basis for malicious interference with economic relations.” Berry & Gould,

P.A. v. Berry, 360 Md. 142, 153 (2000). These acts include “violence or intimidation, defamation,

injurious falsehood or other fraud, violation of criminal law, and the institution or threat of

groundless civil suits or criminal prosecutions in bad faith.” Id. Because a “broader right to

interfere with economic relations exists where no contract or a contract terminable at will is

involved,” Ultrasound Imaging, 358 F. Supp. 2d at 481, a plaintiff must prove more egregious acts

of interference to prevail on a claim for tortious interference with economic advantage. Webb,

2011 WL 6141464, at *4 (“A broader right to interfere with economic relations exists under the

second scenario, where no contract or a contract terminable at will is involved.”) (internal

quotation marks omitted).




                                                18
        Case 8:20-cv-00513-TJS Document 50 Filed 06/09/21 Page 19 of 22



       There is no allegation that the Defendants engaged in any wrongful conduct of the type

made actionable by this tort under Maryland law. The Plaintiffs’ claim is based on evidence that

the Defendants breached the NDA by using confidential information to try to purchase the Property

directly from Wolfinger. At worst, the evidence suggests that the Defendants breached the NDA

and engaged in unsavory business practices. But breach of contract and underhanded business

practices are not sufficiently egregious to be similar to the acts laid out in Berry & Gould. For

these reasons, the Defendants’ motion will granted as to the Plaintiffs’ claim for tortious

interference with economic advantage (Count III).

               3.      Unjust Enrichment

       The Defendants argue that they are entitled to summary judgment on the Plaintiffs’ claim

for unjust enrichment (Count II). In Maryland, a claim for unjust enrichment has three elements:

(1) a benefit conferred upon the defendant by the plaintiff; (2) an appreciation or knowledge by

the defendant of the benefit; and (3) acceptance or retention by the defendant of the benefit without

the payment of its value. Monterey Mushrooms, Inc. v. HealthCare Strategies, Inc., No. CCB-20-

3061, 2021 WL 1909592, at *2 (D. Md. May 12, 2021) (citing Hill v. Cross Country Settlements,

LLC, 402 Md. 281, 295 (2007)). “It is settled law in Maryland, and elsewhere, that a claim for

unjust enrichment may not be brought where the subject matter of the claim is covered by an

express contract between the parties.” Cty. Comm’rs of Caroline Cty. v. J. Roland Dashiell & Sons,

Inc., 358 Md. 83, 96 (2000) (quoting FLF, Inc. v. World Publications, Inc., 999 F. Supp. 640, 642

(1998)); AAC HP Realty, LLC v. Bubba Gump Shrimp Co. Restaurants, 243 Md. App. 62, 70

(2019). “An express contract has been defined as an actual agreement of the parties, the terms of

which are openly uttered or declared at the time of making it, being stated in distinct and explicit

language, either orally or in writing.” Id. (internal quotation marks omitted)).




                                                 19
        Case 8:20-cv-00513-TJS Document 50 Filed 06/09/21 Page 20 of 22



       There are four narrow exceptions to the general rule that a party may not bring an unjust

enrichment claim where the subject matter is covered by an express contract: “when there is

evidence of fraud or bad faith, there has been a breach of contract or a mutual rescission of the

contract, when rescission is warranted, or when the express contract does not fully address a

subject matter.” Janusz v. Gilliam, 404 Md. 524, 537 (2008) (quoting Dashiell, 358 Md. at 100).

Maryland courts strongly disfavor the application of these exceptions. Bubba Gump, 243 Md. App.

at 72 (“No reported decision applying Maryland law has ever upheld a judgment based on any of

these exceptions.”). The Plaintiffs do not maintain that any of the four exceptions noted in Bubba

Gump apply here. Accordingly, the Plaintiffs’ unjust enrichment claim can only survive summary

judgment to the extent that the subject matter of the claim is not covered by an express contract.

       There are two express contracts at issue. The primary contract is the NDA, the existence

of which is not in dispute. ECF No. 46 at 16 (“There is no basis for Plaintiffs’ unjust enrichment

claim because a contract between the parties covers the subject matter of the dispute.”). Because

the NDA is a valid contract, the Plaintiffs’ unjust enrichment claim cannot survive summary

judgment to the extent that the Plaintiffs seek to use the claim to recover for the Defendants’ breach

of the NDA.

       The other express contract is the Defendants’ alleged agreement to reimburse the Plaintiffs

for the costs that the Plaintiffs incurred in their unsuccessful attempt to purchase the Property from

Wolfinger. See ECF No. 39 ¶¶ 45-47. The existence of this contract is in dispute. See ECF Nos.

41-9 at 5; 43 at 12 & 43-15 at 65-68. And, importantly, the subject matter of this contract (the

Defendants’ promise to reimburse the Plaintiffs for certain costs) is not covered by the NDA.

Because the existence and validity of the second contract is in dispute, the Plaintiffs’ unjust

enrichment claim must be permitted to proceed. A reasonable jury could conclude that the




                                                 20
        Case 8:20-cv-00513-TJS Document 50 Filed 06/09/21 Page 21 of 22



Defendants promised to reimburse the Plaintiffs for the costs and expenses associated with the

attempted purchase of the Property and that the agreement amounted to an enforceable contract

(in which case the Plaintiffs could not prevail on their claim for unjust enrichment). Or a reasonable

jury could conclude that no such contract existed, or that it is invalid (in which case the Plaintiffs

could potentially prevail on their claim for unjust enrichment). Because the Court cannot determine

whether the Plaintiffs will prevail on their claim that the Defendants breached the contract

regarding the reimbursement of costs, “it would be premature to bar [the Plaintiffs] from pursuing

[their] alternative claim of unjust enrichment.”10 Botts v. Johns Hopkins Univ., No. ELH-20-1335,

2021 WL 1561520, at *18 (D. Md. Apr. 21, 2021) (collecting cases where courts have permitted

unjust enrichment claims to proceed alongside breach of contract claims where the existence of

the contract was in dispute).

               4.      Constructive Trust

       The Plaintiffs have voluntarily dismissed Count V of the Amended Complaint

(constructive trust) as a separate cause of action, but they “continue to seek this remedy as relief”

for their other claims. Pursuant to Fed. R. Civ. P. 41(a)(2), the Court approves the Plaintiffs’

voluntary dismissal of the constructive trust claim as a separate cause of action. This dismissal is

without prejudice to the Plaintiffs’ right to seek the remedy of constructive trust in connection with

their remaining claims.




       10
           Because the Court cannot make factual determinations on issues of disputed fact at
summary judgment, the Court rejects the Defendants’ argument regarding the Plaintiffs’ alleged
bad faith and unclean hands. ECF No. 43 at 30-32. Whether the Plaintiffs have “unclean hands” is
in dispute and is a matter for a jury to resolve.

                                                 21
        Case 8:20-cv-00513-TJS Document 50 Filed 06/09/21 Page 22 of 22



III.   Conclusion

       For the reasons set forth above, the Plaintiffs’ Motion for Partial Summary Judgment (ECF

No. 41) is denied, and the Defendants’ Cross-Motion for Summary Judgment (ECF No. 42) is

granted in part and denied in part. The Defendants are awarded summary judgment as to the

Plaintiffs’ tortious interference claims (Counts III and IV) and as to the Plaintiff’s unjust

enrichment claim (Count II) to the extent that the Plaintiffs seek to recover for anything besides

the Defendants’ failure to reimburse the Plaintiffs for the costs incurred in connection with their

unsuccessful purchase of the Property. Otherwise, the Defendants’ Cross-Motion is denied. The

Court approves of the Plaintiffs’ voluntary dismissal of the standalone claim for constructive trust

(Count V) under the terms stated by the Plaintiffs.

       An Order will accompany this opinion.


June 9, 2021                                                 /s/
Date                                                  Timothy J. Sullivan
                                                      United States Magistrate Judge




                                                22
